Citation Nr: 1501016	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  13-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to exposure to asbestos.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.H. 



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2014 for further development.  

The Veteran presented testimony at a Board hearing in November 2014.  A transcript of the hearing is associated with the Veteran's claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a pulmonary disorder, to include as due to exposure to asbestos, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus began in and continued since service.


CONCLUSION OF LAW

The criteria of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnosis tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  
 
At the Veteran's Board hearing, he testified that tinnitus has been recurrent ever since service (Hearing Transcript, pgs. 12-13).  The Board finds him to be both competent and credible.

Service connection may be proven by lay statements, including those of continuous symptoms, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles, 16 Vet. App. at 374.  Tinnitus is considered an organic disease of the nervous system subject to presumptive service connection.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2014).  The Board acknowledges that the November 2010 VA examiner found that the Veteran's tinnitus was less likely than not related to service.  However, the examiner failed to consider the lay testimony of the Veteran.  As such, the examiner's opinion is inadequate and has little probative value.  Based on the Veteran's statements, tinnitus is presumed to have a nexus to service.


ORDER

Service connection for tinnitus is granted.


REMAND

Pulmonary disorder

The Veteran alleges that his pulmonary disorder is due to exposure to asbestos and smoke from diesel engines.     

The Board notes that there is no specific statutory guidance on asbestos-related claims.  Nor has the Secretary promulgated any regulations in regard to such claims.  VA has issued a circular on asbestos-related diseases, however.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the   lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. 

With respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

In its February 2013 statement of the case, the RO stated that the Veteran's occupational specialty of radioman aboard ship has a minimal probability of asbestos exposure.  However, it is unclear how the RO came to that determination.  The Veteran submitted an internet article about the U.S.S. Wilkinson - DL 5.  It states that "The Wilkinson, like many other Light and Escort Destroyers, contained numerous products containing asbestos."  The Veteran's personnel records reflect that he served aboard the U.S.S. Wilkinson from May 1957 to May 1960.  

The Veteran also submitted a November 2014 correspondence from Dr. G.B. in which he states that he has advised the Veteran that his previous exposure to asbestos fibers and excessive diesel engine exhaust the smoke and fumes from
Gun and rocket firings could be contributing factors to his Idiopathic Pulmonary Fibrosis (VBMS).  Finally, the Veteran's fiancée (who is a registered nurse) provided Board hearing testimony that interstitial pulmonary fibrosis is medically synonymous to asbestosis, and that the Veteran's diagnosis is consistent with smoke inhalation or asbestos inhalation (Virtual VA).

In light of the above, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's pulmonary disorder.  

Accordingly, the issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA pulmonary examination for the purpose of determining the nature and etiology of the Veteran's pulmonary disorder.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any pulmonary disability began during or is causally related to service, to include as due to exposure to asbestos and/or diesel fuel smoke. 

The examiner should discuss the November 2014 Board hearing testimony and positive nexus opinion given by the Veteran's fiancée (a registered nurse), and the November 2014 correspondence from Dr. G.B.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


